Title: To Thomas Jefferson from George Washington, 13 June 1793
From: Washington, George
To: Jefferson, Thomas



June 13. 1793

The President returns to the Secretary of State, with his approbation, the Answer to Mr. Hammond’s Memorial—and the letter to M. Morris which have been submitted to him—and hopes the documents mentioned to be sent to Mr. Morris will be as full as they can be with propriety. The President also suggests the expediency of sending copies of the same to Mr. Pinckney by Majr. Jackson, or some other direct and safe opportunity.
